DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/20/2021 have been fully considered but they are not persuasive.
Contrary to the remarks, the figure drawings are considered to supplement the written description, or the detailed description of the invention and help illustrate or clarified what the “specification” which is considered to be the invention.  The written description is what enables any person skilled in the art to which it pertains, to make and use the best mode contemplated by the inventor.
According to the 35 USC 112(a) code, “the written description … in such full, clear, concise, and exact terms as to enable person skilled in the art…”.
The figure drawings are never a substitute for the specification as detailed description of the invention.
Accordingly, the following rejection pertains.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 39 – 52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
New claims 39 and 49 now include limitation “the volatile memory supporting byte-granularity memory access” which is not found in the original specification (application 12/256,362), including the provisional specification (60/982,175).
This limitation is considered new matter.

Further in claim 39, the limitation “the controller is configured to perform address translation to generate memory addresses based on addresses received from the host device” is not found in the original specification.
This is considered as lacking written description requirement.

Furthermore in claim 39, the limitation “the controller is configured to perform error detection and correction with respect to the read data” is only mentioned in the BRIEF SUMMARY OF THE INVENTION but is not specified in anywhere else in the DETAILED DESCRIPTION OF THE INVENTION.  
Merely stating a certain capability without detailed specification is considered as lacking written description of the invention.

Also in claim 39, the limitation “the controller is configured to use a portion of the volatile memory as a data buffer” is neither taught nor disclosed in the original specification.
This is considered as lacking written description.

Claim 39 further lacks detailed description in the original specification for the claimed limitations “the controller is configured to modify a portion of the read data by writing data to the data buffer” and “the controller is configured to write the modified read data to nonvolatile memory at a location associated with the assigned memory address”.

Similarly in claim 49, the claimed steps in lines 6 – 11 (reading data from the non-volatile memory and storing the read data into the volatile memory; performing a read/modify/write operation with respect to the volatile memory, resulting in modified data stored at the volatile memory after storing the read data into the volatile memory; and transferring the modified data stored at the volatile memory to the non-volatile memory) lack detailed specification from the original specification in such a way as to reasonably convey to one skilled in the relevant art.

In claim 40, limitation “the controller is configured to assign a first portion of the volatile memory for holding write data and a second portion of the volatile memory for holding read data” also lack written description from the original specification.

	In claim 41, limitation “internal block size of the device is larger than a smallest data access size associated with a command from the host device” also lacks written description.
	
	In claim 42, limitation “the address decoder configured to determine physical media addresses for memory access” also lacks written description.

	In claim 50, limitation “the first data connection is configured to use double data rate data transfer” also lacks written description.
	
	In claim 52, limitation “the controller is configured to perform address mapping” also lacks written description.
	Appropriate corrections/revisions are required in order to overcome this type of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LY D PHAM whose telephone number is (571)272-1793. The examiner can normally be reached M-F: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LY D. PHAM
Examiner
Art Unit 2827



/LY D PHAM/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        November 8, 2021